United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                        F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                       November 11, 2004
                                     FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                        _________________                                   Clerk
                                            No. 04-50576

                                        (Summary Calendar)
                                        _________________


VOJTECH HAIKL,


                                Plaintiff-Appellant,

versus


PHILLIPS SEMICONDUCTOR OF AMERICA, also known as Philips Semiconductors
Incorporated,


                                Defendant-Appellee.



                            Appeal from the United States District Court
                                For the Western District of Texas
                                      USDC No. 5:03-CV-7



Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Appellant Vojtech Haikl, pro se, appeals the district court’s denial of his Rule 60(b) motion

for relief from judgment. We AFFIRM.


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Haikl filed suit against his employer, Philips Semiconductor of America (“Philips”), alleging

discrimination based on his national origin in violation of Title VII of the Civil Rights Act of 1964

(42 U.S.C. §§ 2000e et seq.); age discrimination in violation of the Age Discrimination and

Employment Act (29 U.S.C. §§ 621 et seq.); and that he was subjected to retaliation for reporting

the alleged harassment and discrimination. Philips filed a summary judgment motion seeking to

dismiss all of Haikl’s claims after he failed to comply with the district court’s order compelling his

participation. The district court entered an Order and Advisory explaining the summary judgment

procedures, obligation to respond, and granting an extension of time for Haikl to submit his response.

On December 30, 2003 after Haikl failed to file a response, the district court dismissed his case with

prejudice. Haikl filed a pro se motion for reconsideration, which the district court properly treated

as a Rule 60(b) motion for relief from judgment. In re Stangel, 68 F.3d 857, 859 (5th Cir. 1995).

The district court denied Haikl’s motion, after again considering the merits of Haikl’s claims, on May

7, 2004.

       Haikl failed to file his appeal of the district court’s order dismissing his discrimination claims

within thirty days. Fed. R. App. P. 4(a). The filing of a Rule 60(b) motion, as Haikl did within 30

days of the district court’s dismissal, does not toll the running of the time for taking an appeal. See

Stone v. INS, 514 U.S. 386, 401 (1995). Therefore, Haikl can only appeal the district court’s denial

of his motion for reconsideration.

       The district court’s refusal to allow reconsideration of a final judgment pursuant to Rule 60(b)

will be reversed only if the district court abused its discretion. See Edward H. Bohlin Co., Inc. v.

Banning, 6 F.3d 350 357 (5th Cir. 1993). The district court did not abuse its discretion in denying

Haikl’s Rule 60(b) motion for relief from judgment as the record shows Haikl’s continued disregard


                                                  -2-
and failure to comply with the discovery process and court orders that resulted in the dismissal of the

case and therefore there is no reversible error.

       The judgment of the district court is AFFIRMED.




                                                   -3-